SWEENEY, Chief Judge.
The Court acting on its own motion orders the above two cases remanded to the State Court for trial. Jurisdiction is declined on the authority of Thayer Co. v. Binnall, D.C., 82 F.Supp. 566, 568. As pointed out in that case, the jurisdiction of this Court extends to “suits for violation of contracts between an employer and a labor organization”. A reading of the pleadings in the instant case shows that there is no violation of a contract that is complained of. The plaintiff is seeking an injunction against what it calls outside interference in the calling of a wildcat strike, contending that the defendants have no standing as bargaining agents for their employees. This is a matter to which the jurisdiction of this Court does not extend. Accordingly both cases will be remanded to the State Court.